10-5123-cr
     United States v. Buchanan

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10th day of January, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PIERRE N. LEVAL,
 9                DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               10-5123-cr
17
18       CITY OF NORWALK, MARC LEPORE, LISA M.
19       BROWN, ARCADIA FINANCIAL LTD.,
20                Interested-Third-Parties,
21
22       JERMAINE BUCHANAN, a/k/a SKI,
23                Defendant-Appellant.
24       - - - - - - - - - - - - - - - - - - - -X
25
26       FOR APPELLANT:                        Jeremiah Donovan, Law Offices of
27                                             Jeremiah Donovan, Old Saybrook,
28                                             CT.

                                                  1
 1   FOR APPELLEE:              Stephen B. Reynolds, Sandra S.
 2                              Glover, for David B. Fein,
 3                              United States Attorney for the
 4                              District of Connecticut,
 5                              Hartford, CT.
 6
 7        Appeal from a judgment of the United States District
 8   Court for the District of Connecticut (Hall, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
11   AND DECREED that the judgment of the district court be
12   AFFIRMED.
13
14        Jermaine Buchanan appeals the sentence imposed
15   following a jury trial in the United States District Court
16   for the District of Connecticut (Hall, J.), on convictions
17   for violations of the Racketeering Influenced and Corrupt
18   Organizations Act, violent crimes in aid of racketeering,
19   and conspiring to distribute cocaine and cocaine base. See
20   18 U.S.C. §§ 1962(c), 1962(d), 1959(a); 21 U.S.C. §§ 846,
21   841(b)(1)(A). Buchanan challenges his sentence for
22   substantive reasonableness. We have already affirmed
23   Buchanan’s conviction, but remanded to give the district
24   court an opportunity to consider whether, in light of the
25   Supreme Court’s decision in Kimbrough v. United States, 552
26   U.S. 85 (2007), it would have deviated from the Sentencing
27   Guidelines after considering the disparity between the
28   Guidelines’ treatment of crack and powder cocaine. United
29   States v. Burden, 600 F.3d 204, 231 (2d Cir. 2010); see also
30   United States v. Regalado, 518 F.3d 143, 149 (2d Cir. 2008)
31   (per curiam) (articulating standard for remand following
32   Kimbrough). We assume the parties’ familiarity with the
33   facts and procedural history, which is fully recited in our
34   previous opinion.
35
36        Following our remand, the district court concluded that
37   it would have imposed the same sentence even if fully aware
38   of Kimbrough:
39
40       The court would determine the Sentencing Guidelines the
41       same as they were originally determined in the initial
42       sentencing, for a Guideline range of life imprisonment.
43       While considering all of the section 3553(a) factors,
44       the court is particularly informed in this case by the
45       need to protect the public and for deterrence.
46       Jermaine Buchanan is responsible for the murder of an
47       innocent man, the crippling (paraplegia) of another,

                                  2
 1       and the attempted murder of a third person. While a
 2       street dealer, he played a critical part--enforcer--in
 3       a large volume, long-standing drug conspiracy. He has
 4       an extensive criminal history, primarily of assaultive
 5       conduct with a gun, beatings, and assault on a police
 6       officer.
 7
 8   Joint Appendix at 90-91.
 9
10        We review a sentence for substantive reasonableness
11   under a “deferential abuse-of-discretion standard,” United
12   States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en
13   banc), and “will not substitute our own judgment for the
14   district court’s on the question of what is sufficient to
15   meet the [18 U.S.C.] § 3553(a) considerations in any
16   particular case." Id. A district court’s sentence may be
17   disturbed "only in exceptional cases where [its] decision
18   cannot be located within the range of permissible
19   decisions.” Id. (internal quotation marks omitted). Our
20   analysis is no different following a district court’s
21   decision not to resentence under Regalado, except that we
22   ensure that the district court articulated its reasons for
23   declining to do so. See Regalado, 518 F.3d at 149.
24
25        The sentence imposed was reasonable. Buchanan contends
26   that the district court failed to accord sufficient weight
27   to the need for and possibility of rehabilitation. Given
28   the volume of crack involved, and the circumstances observed
29   by the district court (above), we cannot say that the
30   sentence of life imprisonment fell outside of the range of
31   permissible sentences. See Cavera, 550 F.3d at 189.
32
33        Similarly, there is no valid challenge to the district
34   court’s consideration of the sentencing factors contained in
35   18 U.S.C. § 3553(a). “[W]e presume, in the absence of
36   record evidence suggesting otherwise, that a sentencing
37   judge has faithfully discharged her duty to consider the
38   statutory factors.” United States v. Fernandez, 443 F.3d
39   19, 30 (2d Cir. 2006). Buchanan has not identified any
40   record evidence suggesting otherwise, and our own review of
41   the sentencing proceedings has not indicated otherwise.
42
43
44
45
46


                                  3
1        Finding no merit in Buchanan’s remaining arguments, we
2   hereby AFFIRM the judgment of the district court.
3
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 4